               Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  JOSE SANCHEZ, individually and on                 §
  behalf of all others similarly situated,          §                5:18-cv-1154
                                                        DOCKET NO. _________________
                                                    §
  Plaintiff,                                        §   JURY TRIAL DEMANDED
                                                    §
  vs.                                               §   COLLECTIVE ACTION
                                                    §   PURSUANT TO 29 U.S.C. § 216(b)
  NICE GROUP USA, INC.                              §
                                                    §
  Defendant.                                        §
                                                    §

                         ORIGINAL COLLECTIVE ACTION COMPLAINT

                                             Summary

        1.      Plaintiff Jose Sanchez (“Plaintiff” or “Sanchez”) worked for Defendant Nice Group

USA, Inc. (“Nice” or “Defendant”) as a production supervisor. Sanchez and other similarly situated

manufacturing employees were paid a salary but no overtime compensation when working more than

40 hours a week and were misclassified as exempt. Nice’s pay practices violated the Fair Labor

Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”).

                                       Jurisdiction & Venue

        2.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

        3.      Venue is proper under 28 U.S.C. § 1391 since a substantial part of the events giving

rise to this claim occurred in this District and Division. Sanchez performed work-related tasks for

Nice in this District.
              Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 2 of 7



                                                Parties

        4.      Sanchez was employed by Nice and regularly worked in excess of 40 hours a week

without receiving overtime pay. His written consent is attached as Exhibit A.

        5.      Sanchez represents the class of similarly situated co-workers.

        6.      Sanchez brings this action on behalf of himself and all other similarly situated salary

employees misclassified as exempt under the collective action provisions of the FLSA. See 29 U.S.C.

§216(b). The FLSA Class was subjected to the same FLSA violations as Sanchez and is properly

defined as:

                ALL MANUFACTURING EMPLOYEES EMPLOYED BY
                NICE GROUP USA, INC. DURING THE PAST 3 YEARS
                WHO WERE PAID A SALARY WITH NO OVERTIME
                COMPENSATION.


        The members of the FLSA Class are easily ascertainable from Nice’s business and personnel

records.

        7.      Defendant Nice Group USA, Inc. is a corporation doing business throughout the

United States, including Texas. Nice is a home automation manufacturing company. Its employees

routinely use, handle, sell and/or work on gate operators, garage doors, parking systems, awnings, and

blinds. These items were produced for interstate commerce and/or traveled in interstate commerce.

Nice is covered by the FLSA and has been during the applicable statute of limitations. Nice is therefore

obligated to pay its non-exempt employees overtime under the FLSA. Nice may be served through its

registered agent: Scott Blub, 12625 Wetmore Road, #218, San Antonio, Texas 78247.

                                     Coverage Under the FLSA

        8.      At all times hereinafter mentioned, Nice has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. §203(d).
              Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 3 of 7



        9.       At all times hereinafter mentioned, Nice has been part of an enterprise within the

meaning of section 3(r) of the FLSA, 29 U.S.C. §203(r).

        10.      At all times hereinafter mentioned, Nice was and is an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        11.      At all times hereinafter mentioned, Sanchez and the Class Members were engaged in

commerce or in the production of goods for commerce.

                                          Factual Allegations

        12.      Nice is a home automation manufacturing company. Its employees routinely use,

handle, sell and/or work on gate operators, garage doors, parking systems, awnings, and blinds. It

distributes across the United States, included Texas.

        13.      Manufacturing employees are an integral part of Nice’s home automation

manufacturing.

        14.      No advanced degree is required to become a manufacturing employee. In fact, Nice

regularly hires employees who only have a high-school diploma (or less).

        15.      For example, Sanchez did not have any advanced degree.

        16.      Being a manufacturing employee is not work requiring specialized academic training

as a standard prerequisite.

        17.      To the extent employees make “decisions,” the decisions do not require the exercise

of independent discretion and judgment.
              Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 4 of 7



       18.        Instead, manufacturing employees apply well-established techniques and procedures.

       19.        Employees are not permitted to deviate from established quality standards.

       20.        Manufacturing employees are blue collar workers. They rely on their hands, physical

skills, and energy to perform manual labor in the plant.

       21.        With these job duties, manufacturing plant employees are clearly non-exempt under

the FLSA.

       22.        While in the manufacturing plant, employees regularly work 12 hours in a day, and

more than 70 hours in a week.

       23.        Nice does not pay its employees overtime for hours worked in excess of 40 in a

workweek.

       24.        Instead, Nice pays its employees base salary, without overtime.

       25.        Nice originally paid Sanchez hourly with overtime. However, starting in 2014, Nice

began paying Sanchez a salary without any change to his job duties and job title.

       26.        Sanchez and the Class Members worked for Nice as employees over the past three

years in Texas.

       27.        As a result of Nice’s pay policies, Sanchez and the Class Members were denied the

overtime pay required by federal law.

       28.        Nice keeps accurate records of the hours, or at least days, its employees work.

       29.        It also keeps accurate records of the amount of pay employees receive.

       30.        Despite knowing the FLSA requirements and that its employees regularly worked

more than 40 hours in a workweek, Nice does not pay them overtime.

                                            Cause of Action

                                         Violation of the FLSA

       31.        Sanchez incorporates the preceding paragraphs by reference.
              Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 5 of 7



        32.     As set forth herein, Nice violated the FLSA by failing to pay Sanchez and the Class

Members overtime at one and one half times the regular rate of pay under the hourly system, for hours

worked in excess of 40 in a workweek. 29 U.S.C. § 207(a).

        33.     At all relevant times, Nice has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

        34.     Nice employed Sanchez and each member of the Class.

        35.     Nice’s pay policy denied Sanchez and the Class Members overtime compensation at

the legal overtime rates required by the FLSA.

        36.     Nice owes Sanchez and the Class Members overtime wages equal to 1 and ½ their

regular rates for each overtime hour worked during the last three years.

        37.     Nice knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA. Its failure to pay overtime to Sanchez and the Class is willful.

        38.     Due to Nice’s FLSA violations, Sanchez and the Class Members are entitled to recover

from Nice for their unpaid overtime compensation, liquidated damages, treble damages, reasonable

attorney fees, costs, and expenses of this action.

        39.     The improper pay practices at issue were part of a continuing course of conduct,

entitling Sanchez and Class Members to recover for all such violations, regardless of the date they

occurred.

                                            Jury Demand

        40.     Sanchez demands a trial by jury.

                                                 Prayer

                WHEREFORE, Sanchez prays for:

                      a.    An order certifying this case as a collective action for the purposes of the

                            FLSA claims under 29 U.S.C. Sec. 216(b);
Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 6 of 7



     b.   An order finding Nice Liable for violation of federal wage laws with

          respect to Sanchez and all Class Members covered by this case;

     c.   A judgment against Nice awarding Sanchez and the Class Members all their

          unpaid overtime compensation and an additional, equal amount, as

          liquidated damages and/or penalty damages;

     d.   An order awarding attorney fees, costs, and expenses;

     e.   Pre- and post-judgment interest at the highest applicable rates; and

     f.   Such other and further relief as may be necessary and appropriate.


                     Respectfully submitted,


                                     By: /s/ Michael A. Josephson ________
                                     Michael A. Josephson
                                     State Bar No. 24014780
                                     mjosephson@mybackwages.com
                                     Andrew W. Dunlap
                                     State Bar No. 24078444
                                     adunlap@mybackwages.com
                                     William R. Liles
                                     State Bar No. 24083395
                                     wliles@mybackwages.com
                                     Josephson Dunlap
                                     11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                     713-352-1100 – Telephone
                                     713-352-3300 – Facsimile

                                     AND

                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     BRUCKNER BURCH, P.L.L.C.
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     713-877-8788 – Telephone
                                     713-877-8065 – Facsimile
Case 5:18-cv-01154 Document 1 Filed 11/02/18 Page 7 of 7



                              rburch@brucknerburch.com

                              Attorneys in Charge for Plaintiff
